            Case 3:20-cv-01664-JPW Document 1 Filed 09/14/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA


KIMBERLY JOHNSON,
                                               Civil Action No.:
       Plaintiff,
                                               (REMOVAL ACTION)
vs.

PROFESSIONAL ACCOUNT
SERVICES, INC.,

       Defendant.


                                 NOTICE OF REMOVAL OF
                           CIVIL ACTION FROM STATE COURT

TO:    THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

       Defendant, Professional Account Services, Inc. (“PASI”), by and through its undersigned

counsel, respectfully represents as follows:

       1.      On or about August 7, 2020, Plaintiff, Kimberly Johnson (hereinafter referred to

as “Plaintiff”) filed a civil class action complaint against PASI in the Court of Common Pleas of

Lackawanna County, Pennsylvania which was assigned the docket number 2020-CV-3059. A

true copy of the Complaint is attached hereto as Exhibit A.

       2.      The Complaint seeks, inter alia, damages for injuries allegedly arising from

violations of the federal Fair Debt Collection Practices Act (hereinafter referred to as the

“FDCPA”) 15 U.S.C. § 1692 et seq. See Exhibit A.

       3.      The District Courts of the United States have original jurisdiction over the above

entitled action pursuant to 28 U.S.C. § 1331, as it involves a federal question with regards to the

alleged violations of the FDCPA, 15 U.S.C. § 1692 et seq.
            Case 3:20-cv-01664-JPW Document 1 Filed 09/14/20 Page 2 of 3




       4.      Pursuant to 28 U.S.C. § 1441(a), any such civil action brought in a State court

may be removed, but only to the district court of the United States for the district and division

embracing the place where such action is pending.

       5.      Therefore, Cavalry by this notice seeks removal to the United States District

Court for the Middle District of Pennsylvania, which embraces the location of the pending

Complaint.

       6.      Furthermore, this Court will have pendent jurisdiction over any other state claims

asserted or that may be asserted by the Plaintiff.

       WHEREFORE, Defendant, Professional Account Services, Inc., respectfully requests

that the above entitled action be removed from the Court of Common Pleas of Lackawanna

County, Pennsylvania.

                                                     Respectfully submitted,

                                                     MAURICE WUTSCHER, LLP

                                                     /s/ Shannon Miller
                                                     Shannon Miller
                                                     10 W. Front Street
                                                     Media, PA 19063
                                                     (215)789-7151
                                                     Attorneys for Defendant
       Dated: September 14, 2020
           Case 3:20-cv-01664-JPW Document 1 Filed 09/14/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I, SHANNON MILLER, ESQ., do hereby certify that I have caused a true and correct

copy of Defendant’s Notice of Removal to Federal Court to be served upon the following parties

to the action:

        Brett M. Freeman, Esq.
        Sabatini Freeman, LLC
        216 N. Blakely St.
        Dunmore, PA 18512

                                                  /s/ Shannon Miller
                                           BY:    ____________________
                                                  Shannon Miller, Esquire


Dated: September 14, 2020
